ELKAN ABRAMOWITZ
RICHARD F. ALBERT
ROBERT J. ANELLOs
KATHLEEN E. CASSIDY
BENJAMIN &. FISCHER
CATHERINE M. FOTI
CHRISTOPHER 8. HARWOOG
LAWRENCE IASON

BRAN A. JACOBS
TELEMACHUS P. KASULIS
KAREN R. KING

ROBERT M, RADICK*
JONATHAN 5S. SACK**
EDWARD M. SPIRO
WEREMY H, TEMKIN
RICHARD 0. WEINBERG

MORVILLO ABRAMOWITZ GRAND IASON & ANELLO P.C,

S65 FIFTH AVENUE
NEW YORK, NEW YORK 1901/7
(212) 856-9600
FAX: (212) 856-9494

www.maglaw.com

 

WRITER'S CONTACT INFORMATION

bjacobs@maglaw.com
212-880-9536

 

SENIOR COUNSEL
PAUL R. GRAND

 

COUNSEL

JASMINE JUTEAU
CURTIS 8, LEITNER
JACOB W. MERMELSTEIN
BRENT M, TUNIS

 

ROBERT G. MORVILLO
1938-20

MICHAEL C, SILBERBERG
i94Q-2002

JOHN J, TIGUE. JR.
1939-2009

*ALSO ADMITTES IN WASHINGTON. 8.0,

ALES AOMITTED IN COMNEGTICUT

May 6, 2021

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:
DATE FILED: S-*1-2\

 

BY ECF AND EMAIL

The Honorable Andrew L. Carter, Jr.
United States District Judge

United States Courthouse

40 Foley Square, Room 435

New York, New York 10007

Re: United States v. Robert Alexander, 19 Cr. 164 (ALC)
Dear Judge Carter:

On April 28, this Court granted Robert Alexander’s travel request, which permitted him
to travel to Las Vegas, Nevada, from April 30 through May 4, 2021, and to Los Angeles,
California from May 4 through May 9, 2021. Mr. Alexander respectfully requests that the Court
extend the permission granted until Wednesday May 12, 2021. A medical issue has come up and
Mr. Alexander is being treated by a doctor in California, and the additional days will enable Mr.
Alexander to complete that treatment prior to returning to New York. I have communicated with
both the government and Pretrial Services and neither has any objection to this request. J thank
the Court for its consideration.

Respectfully submitted,
/s
Brian A. Jacobs

ce: Assistant U.S. Attorney Elisha Kobre (by ECF and Email)
Assistant U.S. Attorney Margaret Graham (by ECF and Email)
Courtney M. DeFeo, U.S. Pretrial Services Office, Southern District of New York (by

Email
mail) SS AVR Vee Lan “Na o.

pa

AD

 
